 In the Matter of SOCONY VACUUM OIL COMPANY, INC. WHITE STAR-OHIO DIVISIONandOIL WORKERS INTERNATIONAL UNION,DETROITLocAr, #389In the Matter of SOCONY VACUUM OIL COMPANY, INC. WHITE STAR-OHIO DIVISIONandSIGN, PICTORIAL AND DISPLAY- UNION, LOCAL591, AFFILIATED WITH THE A. F. L.In the Matter of SOCONY VACUUM OIL COMPANY, INC. WHITE STAR-OHIO DIVISION-TRENTON REFINERYandOIL WORKERS INTERNA-TIONAL UNION, LOCAL 456, AFFILIATED WITH THE C. I. O.Cases Nos. R 2775, R-2776, and R-2777.-Decided August 13, 1941Jurisdiction:petroleum products manufacturing industry.Investigation and Certification of Representatives:existence of question : dis-pute as to appropriate units ; refusal to grant recognition to rival unionsuntil after certification by the Board ; elections necessary.Units Appropriate for CollectiveBargaining:(Detroit Operating and Mainte-nance Department) single or separate units comprising (1) all employeesincluding various groups and excluding various groups of employees, withor without the inclusion of Sign Shop employees, and (2) Sign Shop em-ployees including and excluding various groups of employees ; determinationof,dependent upon elections-(Trenton Refinery) all employees includingassistant foremen, watchmen, janitors, janitresses, and cafeteria employeesand excluding various groups of employees.Mr. W.. D. GowansandMr. R. H. Lowe,of Detroit, Mich., for theCompany.Mr. Maurice Sugar,byMr. Jack N. Tucker,of Detroit, Mich., forthe C. I. O.Mr. Leon A. Cousens,of Detroit, Mich., for the A. F. L.Mr. Wm. J. Bell,of Detroit, Mich., for Socony Vacuum Oil Em-ployees Union No. 1.-Mr. Joseph J. George,ofWyandotte, Mich., for Socony VacuumEmployees Association of Trenton, Michigan.Mr. Armin Uhler,of counsel to the Board.34 N. L. R. B., No. 33.236 S'OCONIY VACUUM OIT: COMPANY, ncc.237DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 12, 1941, Oil Workers International Union, Detroit Local#389, affiliated with the Congress of Industrial Organizations, here-in called C. I. O. Local 389, and Sign, Pictorial and Display Union,Local 591, affiliated with the American Federation of Labor, hereincalled A. F. L. Local 591, each filed with the Regional Director forthe Seventh Region (Detroit, Michigan) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees in the Detroit Operating and Maintenance Depart-ment of Socony Vacuum Oil Company, Inc., White Star-OhioDivision, Detroit, Michigan, herein called the Company, and request-ing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On June 17, 1941, Oil Workers InternationalUnion, Local 456, affiliated with the C. I. 0., herein called C. I. O. 'Local 456, filed a similar petition with respect to employees of theCompany at its Trenton Refinery, Trenton, Michigan.On July 16,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice, and, acting pursuant to Article III, Section10 (c) (2), of said Rules and Regulations, further ordered that thethree cases be consolidated.On July 18, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, C. I. O. Locals389 and 456, A. F. L. Local 591, and also upon Socony Vacuum Oil-Employees Union No. 1, herein called the Independent Union, andSocony Vacuum Employees Association of Trenton, Michigan, hereincalled the Independent Association, both independent' organizationsclaiming to represent employees directly affected by these proceedings.Pursuant to notice, a hearing was held on July 22, 1941, at Detroit,Michigan, before Colonel C. Sawyer, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company and the unionswere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.No objections to the rulings of the Trial Examiner were made by 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDany of the parties.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYSocony Vacuum Oil Company, Inc., a New York corporation, withits principal office at 26 Broadway, New York City, is engaged inthe production, transportation, refining, sale, and distribution ofpetroleum products in various States and foreign countries.TheWhite Star-Ohio Division of the Company operates plants in theStates of Ohio and Michigan, including the Detroit Operating andMaintenance Department, comprising several plants in the city ofDetroit,Michigan, and the Trenton Refinery, Trenton, Michigan,whose ,employees alone are involved in the§e proceedings.The gen-eral offices for the operations conducted at Detroit and Trenton,Michigan, in which some 675 employees are engaged, are located at903West Grand Boulevard, Detroit, Michigan.The Company purchases and uses crude oil as its principal rawmaterial.In excess of $500,000 worth of crude oil was purchasedby the Company for its operations at Detroit, Michigan, during thefirst 6 months of 1941, approximately 20 per cent of which was pur-chased outside the State of Michigan.Approximately 2 per cent ofthe products finished at Detroit, valued in excess of $100,000, weresold to customers outside the State of Michigan.During the first6 months of 1941, the Company purchased raw materials exceeding$500,000 in value for its operations at Trenton, Michigan.Of thisamount in excess of 50 per cent was purchased outside the State ofMichigan.During thesameperiod, finished products valued at morethan $500,000, produced at the Trenton Refinery, were sold to cus-tomers outside the State of Michigan.II.THE ORGANJZATIONS INVOLVEDOilWorkers International Union, Detroit Local #389, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company in its DetroitOperating and Maintenance Department.Sign, Pictorial and Display Union, Local 591, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company in the Sign Shop of theDetroit Operating and Maintenance Department. SOCONIY VACUUM OIL COMPANY, I NC.239Socony Vacuum Oil Employees Union No. 1 is an independentlabor organization, admitting to membership employees of the Com-pany at the Detroit Operating and Maintenance Department.OilWorkers International Union, Local No. 456, is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company at the TrentonRefinery.Socony Vacuum Employees Association of Trenton, Michigan, isan independent labor organization, admitting to membership em-ployees of the Company at the Trenton Refinery.III.THE QUESTIONS CONCERNING REPRESENTATIONThe parties stipulated at the hearing that the Company refusesto recognizeC. I. O. Local 389, A. F. L. Local 591, or the IndependentUnion as the exclusive representative of certain employees in therespective units claimed by the several unions to be appropriate inthe Detroit Operating and Maintenance Department.The partiesfurther stipulated that the Company refuses to recognize either C. 1. 0.Local 456 or the Independent Association as the exclusive representa-tive for the unit claimed by them to be appropriate in the Company'sTrenton Refinery.The Regional Director reported that the severalunions represent substantial numbers of employees in the severalunits hereinafter found to be appropriate.'We find that questions have arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Com-1 The Regional Director's reportshows the following : C. I. O. Local 389 submitted 126application-for-membership cards bearing genuine signatures which correspond to an equalnumberof names onthe Company's June 16, 1941, pay roll for the Detroit Operating andMaintenance Department, comprising approximately 300 employees.The IndependentUnion submitted a membership roster and dues records with 176 genuine signatures affixedofmembersin good standing whose names appear on the Company's June 16, 1941, payroll for the Department.A. F. L. Local 591 submitted 17 application-for-membershipcards bearing genuine original signatures of employees appearing on the Company's June16, 1941, pay roll for the Department.All of the signatures on the 17 cards submitted byA. F. L., Local 591, 2 of the signatures on the cards submitted by C. I O. Local 389, and11 of the signatures on the records of the Independent Union correspond to names onthe Company's June 16, 1941, pay roll for the Sign Shop of the Detroit Operating andMaintenance Department.The Regional Director's report further shows that C. I. O. Local 456 submitted 139application-for-membership cards with genuine original signatures of employees appearingon the Company's June 16, 1941, pay roll for the Trenton Refinery, while the IndependentAssociation submitted a membership, roster with 174 originalsignatures of members Ingoodstanding whose names appear on the Company's June 16, 1941,pay roll for theTrenton Refinery. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany described in Section I above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITSThe Detroit Operating and Maintenance DepartmentThe parties stipulated and agreed that two separate electionsshould be held in the Detroit Operating and Maintenance Depart-ment in order to determine(a)Whether all employees in the Detroit Operating and Mainte-nance Department, including clerks' routers, assistant cashiers, cashierrouters, janitors, janitresses, elevator operators, Trenton' bulk planttruck drivers, Trenton routers, Trenton assistant cashiers, and otherDetroit Operating and Maintenance Department employees workingatTrenton, and including gang leaders, but excluding foremen,assistant foremen, the head cashier, Sign Shop employees,exclusiveof clerks, and all employees in the front office upstairs at the AveryAvenue plant, and all other supervisory employees desire to be re-presented for collective bargaining purposes by C. I. O. Local 389,the Independent Union, or neither; and(b)Whether all employees in the Sign Shop of the Detroit Operat-ing and Maintenance Department, including sign painters, sign hang-ers, bulletin board erectors, display men and their helpers, but ex-cluding foremen and assistant foremen and clerical help desire to berepresented for collective bargaining purposes by C. I. O. Local 389,A. F. L. Local 591, the Independent Union,or noneof theseorganizations.The parties further agreed that the question of whether Sign Shopemployees should be held to constitute a part of the plant-wide unitor a separateunit should be determined in the light of the selectionnor non-selection of the same representative as selected by theemployees in the plant-wide unit.We find that the employees in the Detroit Operating and Mainte-nanceDepartment of the Company described under (a) above, withor without the inclusion of the Sign Shop employees specified under(b) above, may properly constitute an appropriate unit, and that theSign Shop employees may properly constitute a separate appropriateunit or be merged into a plant-wide unit, for the purposes of collectivebargaining, and that such unit or units would insure to the employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of the SOCONY VACUUM OIL COMPANY, WC.241Act.We shall accordingly order that separate elections shall be held,among the employees in the groups specified under (a) and (b)above 2The Trenton Re flmeryThe parties stipulated, and we find, that all employees at theCompany's Trenton Refinery, including assistant foremen, watch-men, janitors,jainitressesand cafeteria employees, but excluding theTrenton bulk plant truck drivers, Trenton routers, and 'Trentonassist-ant cashiers, and other employees 'of the Detroit Operating and Main-tenance Department working at Trenton, and also excluding officeand clerical help, foremen (but not excluding still men),engineers,superintendents and supervisory officials, constitute a unit appro-priate for the purposes of collective bargaining.We further find that such a unit will insure to the employees ofthe Company at the Trenton Refinery the full benefit of their rightto self-organization and to collective bargaining and will otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the rep-resentation of employees of the Company can best be resolved byelections by secret ballot.The parties have agreed and we shall directthat the employees of the Company eligible to vote in the electionsshall be those in the stipulated units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to such limitations and additions as are setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLusIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees in the Detroit Operating and MaintenanceDepartment, Detroit, Michigan, and in the Trenton Refinery, Tren-ton,Michigan, of Socony Vacuum Oil Company, Inc., White Star-Ohio Division, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All employees at the Company's Trenton Refinery, includingassistant foremen, watchmen, janitors, janitresses, and cafeteria em-ployees, but excluding the Trenton bulk plant truck drivers, Trenton8 SeeMatter of The Texas CompanyandOilWorkers International Union,Locals No.867and 228,29 N. L.R. B. 623. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDrouters and Trenton assistant cashiers, and other employees of theCompany's Detroit Operating and Maintenance Department workingat Trenton, and also excluding office and clerical help, foremen (butnot excluding still men), engineers, superintendents and supervisoryofficials, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National La-bor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIxECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the Detroit Operating and Maintenance Department and theTrenton Refinery of Socony Vacuum Oil Company, Inc., White Star-Ohio Division, elections by secret ballot shall be conducted withinthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among those employees of the Company who fall within the groupsindicated below and who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElections, including employees on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged forcause:(1)Among all employees of the Company's Detroit Operating andMaintenance Department, including clerks' routers, assistant cashiers,cashier. routers, janitors, janitresses, elevator operators, Trenton bulkplant truck drivers, Trenton routers, Trenton assistant cashiers andotherDetroitOperating and Maintenance Department employeesworking at Trenton, and including gang leaders, but excluding fore-men, assistant foremen, the head cashier, Sign Shop employees, ex-clusive of clerks, and all employees in the front office upstairs at theAvery Avenue plant, and all other supervisory employees, to deter-mine whether they desire to be represented by Oil Workers Interna-tionalUnion, Detroit Local #389, affiliated with the Congress ofIndustrial Organizations, or by Socony Vacuum Oil Employees UnionNo. 1, for the purposes of collective bargaining, or by neither; SOCONfY VACUUM OIL COMPANY, INC.243(2)Among all employees in the Sign Shop of the Company's De-troit Operating and Maintenance Department, including sign painters,sign hangers, bulletin board erectors, display men and their helpers,but excluding foremen and assistant foremen and clerical help, for thepurpose of determining whether or not they desire to be representedby Oil Workers International Union, Detroit Local #389, affiliatedwith the Congress of Industrial Organizations, by Sign, Pictorial andDisplay Union, Local 591, affiliated with the American Federation ofLabor, by Socony Vacuum Oil Employees Union No. 1 for the pur-poses of collective bargaining, or by none of these organizations :(3)Among all employees in the Company's Trenton Refinery, in-cluding assistant foremen, watchmen, janitors, janitresses and cafe-teria employees, but excluding the Trenton bulk plant truck drivers,Trenton routers and Trenton assistant cashiers and other employeesof the Company's Detroit Operating and Maintenance Departmentworking at Trenton, and also excluding office and clerical help, fore-men (but not excluding still men), engineers, superintendents andsupervisory officials, to determine whether or not they desire to berepresented by Oil Workers International Union, Local 456, affiliatedwith the Congress of Industrial Organizations, or by Socony VacuumEmployees Association of Trenton, Michigan, for the purposes ofcollective bargaining, or by neither.